   8:20-cv-00323-LSC-CRZ Doc # 20 Filed: 08/21/20 Page 1 of 2 - Page ID # 27




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CONCEPT SOFTWARE & SERVICES,
INC.,  and    VIJAYA   RAJU
KOVELAKAARU,                                             8:20CV323

                   Plaintiffs,
                                                          ORDER
      vs.

WILLIAM P. BARR, Attorney General of
the United States, U.S. Department of
Justice; KEVIN K. MCALEENAN,
Secretary, Department of Homeland
Security;   KENNETH         CUCCINELLI,
Director,    U.S.     Citizenship   and
Immigration Services; and LOREN K.
MILLER, Director, Nebraska Service
Center, U.S. Citizenship and Immigration
Services;

                   Defendants.


      IT IS ORDERED that the motion to substitute, (Filing No. 19), is granted.
Lynnett M. Wagner, Assistant United States Attorney, as counsel for the United
States in the above-captioned case, hereby replaces April Denise Seabrook and
Diana Viggiano Valdivia, Assistant United States Attorneys, United States
Attorney’s Office for the District of Columbia, as counsel of record for
Defendants. April Denise Seabrook and Diana Viggiano Valdivia shall no longer
receive electronic notice in this case.

      Dated this 21st day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
8:20-cv-00323-LSC-CRZ Doc # 20 Filed: 08/21/20 Page 2 of 2 - Page ID # 28
